UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

UNITED STATES OF AMERICA, MagNo. \- ))S)

‘ ORDER

BRIANNA SCHNEIDER,

Defendant.

 

 

Pursuant to Rule 5(f) of the Federal Rules of Criminal Procedure, and as set forth on the
record during the initial appearance of the defendant on this 30th day of June, 2021, in the
presence of both the prosecutor and defense counsel in this matter, the Court confirms the
United States’ continuing obligation to produce all material exculpatory evidence to the
defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do
so. Failing to do so in a timely manner for the defendant’s effective use at trial or sentencing
may result in consequences, including, but not limited to, the Court’s order to produce

information, the granting of a continuance, the exclusion of evidence, adverse jury instructions,

dismissal of charges, contempt proceedings, nay s by p pe f.
(ible

“Hon. AntHony R. Mautone
United States Magistrate Judge

 
